                 Case 1:20-mc-00036-JEB-ZMF Document 21 Filed 02/03/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                            District
                                                      __________     of Columbia
                                                                  District of __________

                    In re Application Pursuant to 28 U.S.C. 1782 of

                    The Republic of The Gambia                           )
                             Plaintiff                                   )
                                v.                                       )      Case No.   1:20-mc-00036
                          Facebook, Inc.                                 )
                            Defendant                                    )

                                                        APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          The Republic of The Gambia                                                                                             .


Date:          02/03/2021                                                                   /s/ Marcus A. R. Childress
                                                                                                 Attorney’s signature


                                                                                    Marcus A.R. Childress, D.C. Bar No. 155843
                                                                                             Printed name and bar number


                                                                                           Miller & Chevalier Chartered
                                                                                                900 16th Street NW
                                                                                             Washington, DC 20006
                                                                                                       Address

                                                                                             mchildress@milchev.com
                                                                                                   E-mail address

                                                                                                  (202) 626-5800
                                                                                                  Telephone number

                                                                                                  (202) 626-5801
                                                                                                    FAX number
